Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 1-2, “recoil in the form of a constant-value force acting throughout the entire duration of automatic fire” is vague and indefinite since it is not clear how the claimed elements will perform this function.
In claim 1, line 3, “its own axis” is unclear and has no antecedent basis in the claims.  It is indefinite since a barrel has more than one axis (i.e. a longitudinal axis, and an axis through its center of gravity).  
In claim 1, line 4, “a hammer spring” is vague and indefinite since no hammer is being claimed and the function and structural relationship of the hammer spring to the other elements is unclear.
In claim 1, line 5, “the breech, or barrel” is alternative and indefinite.  
In claim 1, lines 5 and 6, “(a part, attached to the barrel)” is unclear and indefinite.
In claim 1, lines 6-7, “a trigger mechanism located on the breech, or bolt support, or barrel” is alternative and indefinite.  Besides being unclear how or when the alternative positions are determined, it is not clear what is being triggered or how it structurally and functionally relates to the other elements.  
In claim 1, line 7, “an ammunition feed mechanism” is vague and indefinite since its structural relationship with the other elements is unclear.
In claim 1, line 8, “the weapon” has no antecedent basis in the claims.
In claim 1, line 8, “is provided with a latch” is vague and indefinite since it is not clear where the latch is located, i.e. its structural relationship with the other claimed elements.
In claim 1, line 9, “the rear position” has no antecedent basis in the claims.
In claim 1, line 9, “the latch is controlled by a trigger guard” is vague and indefinite since it is not clear how the latch is to be controlled or operated by the trigger guard, and the trigger guard has no antecedent basis in the claims and its relationship with the other elements is unclear.
In claim 1, lines 9-11, “a mechanism for coordinating the actual firing with the barrel arrival into the forward position (immediately before colliding with the barrel via the hammer spring)” is completely vague and indefinite.  First, it is not clear how the mechanism will perform the function of “coordinating”.  Second, “the actual firing” has no antecedent basis in the claims and begs the question of what firing can exist other than “actual firing”?  Also, “the barrel arrival” and “the forward position” have no antecedent basis in the claims.  Finally, the “immediately before colliding with the barrel” is indefinite since it is not clear what is colliding with the barrel or what is referenced as happening immediately before this collision.

It is noted that, in light of the extensive 112 rejections and the uncertainty of what structure is being claimed to provide the claimed functions, the Office has found it impossible to apply any prior art to the claim.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swieskowski, Sugg, Rawson-Harris, Caudle et al, and Weilharter are cited as being of interest since they disclose firearms with recoil means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE